IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                                FILED
                                                                               June 11, 2008
                                         No. 07-50378
                                                                          Charles R. Fulbruge III
                                                                                  Clerk
RUDY VAN WILLIAMS

                                                     Plaintiff-Appellee

v.

OFFICER FNU RAMIREZ, Gang Intelligents Officer

                                                     Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 3:05-cv-00491


Before DAVIS, SMITH, and DeMOSS, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Officer Ramirez brings this interlocutory appeal to
challenge the district court’s denial of his motion to dismiss and/or for summary
judgment based on qualified immunity. Because genuine issues of material fact
remain to be resolved, we have no jurisdiction to decide this interlocutory appeal.
       Appeal dismissed.




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.